Citation Nr: 1644898	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  15-08 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation, under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.

4.  Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active duty service from January 1945 to May 1946 and from February 1947 to September 1949.  The Veteran died in November 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In a February 2012 rating decision, the RO denied service connection for cause of death and D.I.C. under 38 U.S.C.A. § 1318.  In a March 2012 decision, the RO denied death pension and accrued benefits.  In an August 2012 decision, the RO issued a new decision, replacing the March 2012 decision, as it had contained inaccurate information.  In the August 2012 decision, the RO awarded pension for the month of December 2011, but found no further award was warranted starting January 2012.  The RO also again denied accrued benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT


1. The Veteran was not evaluated totally disabled for a service-connected disability for 10 continuous years immediately preceding his death; was not totally disabled from the date of his discharge for a period of not less than 5 years immediately preceding his death; and was not a former prisoner of war (POW).

2. The Veteran was not "entitled to receive" total service-connected disability compensation by way of any of the possible exceptions listed under 38 C.F.R § 3.22(b).

3.  At the time of the deceased's death, a claim for service connection was not pending for any disability.  

4.  The appellant's income includes of Social Security benefits which exceed the statutory maximum rate of death pension for a surviving spouse without dependents.


CONCLUSIONS OF LAW

1.  The criteria for Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2015).

2. The criteria for establishing service connection for a disability, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5101, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.151, 3.303, 3.307, 3.309, 3.310, 3.1000 (2015).

3.  The criteria for entitlement to death pension benefits have not been met. 38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2014); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.23, 3.50, 3.53(a), 3.271, 3.272, 3.400, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by a January 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA has a duty to assist the appellant in developing her claim, which includes assisting in obtaining any outstanding records of identified VA or private medical treatment relevant to the claim, and affording a medical opinion when appropriate.  

As to the 38 U.S.C.A. § 1318 and death pension claims, the Board notes that there is no outstanding information or evidence that would help substantiate the claims.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004).  As will be explained below, the appellant is legally precluded from obtaining benefits under 38 U.S.C.A. § 1318 or for death pension.  As such, any failure as to the duty to notify or assist did not prejudice her in this matter.

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999). The outcome of the appellant's accrued benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  Because there is no additional evidence which may be added to the file, no evidentiary development is necessary and no notice of such need must be provided to the appellant. 

II. DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct AND at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999. 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a). The total rating may be schedular or may be a TDIU. 38 C.F.R. § 3.22(c).

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b)(3).

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section. 38 C.F.R. § 3.22(b)(1) and (2).

The Federal Circuit has ruled that § 1318 DIC claims are not subject to a "hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (2008).  See also Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009). Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death. See again Rodriguez v. Peake, 511 F.3d 1147 (2008).

In this case, in the 10 years prior to his November 2011 death, the Veteran was service-connected for residuals of compression fracture, first lumbar vertebra and 12th thoracic vertebra, with a 40 percent disability rating from January 26, 2005, a 20 percent disability rating from November 24, 2003, and a 10 percent disability rating, prior to that time.  He was also service-connected for residuals of a total left hip replacement, with a 30 percent disability rating, effective August 6, 2003.  The Veteran had a total disability rating based on individual unemployability (TDIU), effective from January 26, 2005.  

As the Veteran's TDIU was only in effect since January 26, 2005, he was not continuously rated as totally disabled for the 10 years immediately preceding his November 2011 death.  Also, the TDIU period was only in effect decades after his September 1949 discharge from service, and not for less than 5 years from his discharge.  The Veteran was also not a POW.  Therefore, the Board finds that entitlement to 38 U.S.C.A. § 1318 benefits are not met on any of those bases.

Moreover, the appellant has not claimed entitlement to DIC, under the provisions of 38 U.S.C.A. § 1318, based on the submission of new and material service department records to reopen a previously final VA decision, nor has it been argued that, but for the receipt of VA or military retirement pay, the Veteran would have been entitled at the time of his death to receive compensation for a service-connected disability that was continuously rated totally disabling by schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by schedular or unemployability rating from the date of the Veteran's discharge from service. 

The Board also notes that the appellant has not raised an allegation of CUE in a final rating decision, pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).  

The appellant essentially contends, per her September 2016 Board hearing testimony, that the Veteran should have been considered to have a TDIU when he stopped working and started drawing Social Security Disability for his hip joint replacement, in 1978.  The RO previously denied service connection for such a disability in a final August 1978 rating decision.  At that time, a July 1978 VA examiner had found that the Veteran had left hip joint arthritis, with total hip replacement in May 1978, secondary to a post-service motor vehicle accident injury.  Regardless of the RO's findings at that time, the appellant's current contention amounts to a claim of hypothetical entitlement which is barred as a matter of law.  Rodriguez, 511 F.3d at 1156; Tarver, 557 F.3d at 1377.  Furthermore, service connection for the left hip disability was not established until August 6, 2003 (less than 10 years prior to the November 2011 death of the Veteran), by way of a final January 2004 rating decision.  

Thus, there is nothing to change the fact that the Veteran, who died over 50 years after his discharge from service, had no service-connected disability or disabilities rated as totally disabling for at least 10 years prior to his death.  Although, he was in receipt of a TDIU from January 26, 2005, that was for a period less than 10 years prior to his November 2011 death.  Thus, entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not warranted.
 
III. Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which a veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

During her September 2016 Board hearing, the appellant claimed that the Veteran had a pending claim at the time for his November 2011 passing, based on his physically falling.  

The Board finds, however, that prior to his death, the Veteran did not have a pending claim before VA, to include one for any disorders related to physically falling.  Rather, for years prior to the appellant's December 2011 report to VA of the Veteran's death, there is no evidence of any communication between the Veteran or his representative to VA on any matter, much less an indication of a formal or informal service connection claim regarding any falls.

As such, the appellant has no legal entitlement to accrued benefits.  Therefore, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

IV. Death Pension

During the course of the appeal, the appellant contended that she was entitled to VA death pension.  Per an August 2012 letter from the RO, the appellant was awarded pension benefits for December 2011, but not thereafter.  As such, the Board will not disturb the already awarded of benefits for December 2011.  

VA shall pay pension for nonservice-connected disability or death to the surviving spouse of a veteran of a war, who has the requisite wartime service or who was receiving (or entitled to receive) compensation or retirement pay for his service-connected disability.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  Pension is payable at a specified maximum annual pension rate (MAPR), which is reduced on a dollar-for-dollar basis by the amount of the surviving spouse's countable annual income.  38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.271, 3.273. 

Under 38 C.F.R. § 3.3(b)(4), entitlement to death pension is payable to the surviving spouse for a nonservice-connected death, if: 

	(i) The veteran (as defined in § 3.1(d) and (d)(2)) had qualifying service as 	specified in paragraph (a)(3)(i), (ii), (iii) or (iv) of this section (38 U.S.C. 	154(a)); or 

	(ii) The veteran was, at time of death, receiving or entitled to receive 	compensation or retired pay for service-connected disability during a period 	of war.  (The qualifying periods of war are specified in paragraph (a)(3) of  	this section.) (38 U.S.C. 154(a)); and 

	(iii) The surviving spouse or child meets the net worth requirements of 
	§3.274 and has an annual income not in excess of the applicable maximum 	annual pension rate specified in §§ 3.23 and 3.24. 38 C.F.R. § 3.3(b)(4). 

The deceased's DD 214 shows that he served in an active duty training capacity from January 1945 to May 1946 and from February 1947 to September 1949.  As such, the service included a recognized period of war, i.e., World War II, which is recognized as having been from December 1941 to December 1946.  See 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  As such, his service would qualify for death pension benefits under 38 C.F.R. § 3.3(b)(4)(i).  

The Veteran was also in receipt of service connection benefits at the time of his death, such that the appellant would qualify for death pension benefits under 38 C.F.R. § 3.3(b)(4)(ii).  

However, the appellant's claim fails under 38 C.F.R. § 3.3(b)(4)(iii), as her income exceeds the amount that would qualify her for pension benefits. 

Basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3 (b)(4), 3.23(a), (b), (d)(5). The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. §§ 3.21, 3.23. The MAPR is revised every December 1st and is applicable for the following 12-month period. The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  See 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b). Fractions of dollars will be disregarded in computing annual income.  See 38 C.F.R. § 3.271 (h) (2014).  The MAPR for 2011 and 2012 (prior to December 2012) for a surviving spouse without a dependent child was $7,933.00.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  See 38 U.S.C.A. § 1503(a); 
38 C.F.R. § 3.271 (a). Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

The types of income which are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  See 38 C.F.R. § 3.272.  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Unreimbursed medical expenses if in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272 (g)(2)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred. In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company. However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income. Five percent of the applicable MAPR rate ($7,933.00) in effect at the time of the claim was $396.65.

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  See 38 C.F.R. 
 § 3.271(a)(1).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse benefit for the month of the Veteran's death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  See 38 C.F.R. § 3.271 (a)(3). The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  See 38 C.F.R. § 3.273(c).

Income is counted toward the calendar year in which it is received.  See 38 C.F.R. § 3.260(a). A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement.  See 38 C.F.R. § 3.260 (d). Thus, the Appellant's eligibility will be judged on a proportionate income basis.

For the purpose of determining initial entitlement, or for resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by twelve.  See 38 C.F.R. § 3.273 (a).  

In essence, the Board subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit. 

When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  See 38 C.F.R. § 3.273(b)(1). When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  See 38 C.F.R. § 3.273 (b)(2).

Per a March 2015 report from the Social Security Administration (SSA), starting December 1, 2011, the appellant received $1,609.90 a month (or $19,318 per year), with even higher monthly amounts received in later years.   

Medical expenses of record include, per her December 2011 claim application, a Medicare deduction $96 a month ($1,152 per year), a November 2011 bill from H. Bruce Hamilton MD PA for $441, a December 2011 bill from Radiology Consultants of Texas for $8.27, and a June 2012 statement from Goodall-Witcher Healthcare Foundation for $70.37.  Combined, they make a total of $1,671.64 in medical expenses.  As 5 percent of MAPR was $397, such medical expenses can be deducted from the appellant's countable income.  

The appellant also listed $8,016 in burial benefits in her December 2011 application for burial benefits.  Per a VETSNET Compensation and Pension award report, VA awarded $1,000 to the appellant in burial benefits.  As such, the appellant's total burial costs were $7,016.00, to be deducted from countable income.

However, even when deducting $1,671.64 in medical expenses and $7,016.00 in burial costs (for a total of $8,687.64) from the appellant's annual income of $19,318, the result is still in excess of the MAPR of $7,933.  Indeed, the income amount is in excess of $10,000, which is in excess of every MAPR since 2011 to the present.  Without even considering any non-recurring income benefit, such as any lump sum burial benefit from SSA that might have been paid in 2011 (and thus may have increased her income for that time period), or that the appellant's SSA income has increased over the years, or that her countable income has also likely increased over the years (as there have been no additional reports of burial or medical expenses, other than presumed continuation of Medicare, with which to reduce the income amount for any time after the initial year), the appellant's yearly income has continued to be in excess of every applicable MAPR since 2011.  As such, a death pension benefit is not warranted.  

Since the date of the appellant's claim, her countable income exceeds the rate of death pension paid to a surviving spouse with no dependents.  As such, the appellant is precluded from receiving death pension due to excess income.  The law is dispositive of the issue; and, therefore, the appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The appellant's claim for death pension benefits is denied.  


ORDER

Entitlement to Dependency and Indemnity Compensation, under 38 U.S.C.A. § 1318 is denied.

Service connection for a disability, for accrued benefits purposes, is denied.

Entitlement to death pension is denied.


REMAND

During her September 2016 Board hearing, the appellant claimed that the Veteran's service-connected back and left hip disabilities caused him to fall, which led to a subdermal hematoma.  She contends that due to the subdermal hematoma, the Veteran underwent surgery and had a stroke, which led to his death.  The November 2011 death certificate lists the Veteran's cause of death as pneumonia, due to (or as a consequence of) stroke ischemic.  A medical opinion should be obtained to address the appellant's argument.
  
Also, during her September 2016 Board hearing, the appellant identified additional medical providers who treated the Veteran for his fall and subsequent medical condition leading up to his death, including Providence Hospital (Providence Medical Health Center-Waco is listed as the facility where the Veteran died on his November 2011 death certificate) and Goodall Hospital in Clifton.  The appellant should be given an opportunity to identify any VA and non-VA healthcare provider who treated the Veteran for the claimed disorder.  After securing any necessary authorization from her, obtain all identified treatment records, to specifically include all federal records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to identify any federal (including VA) and non-federal healthcare provider who treated the Veteran for lung disease, to include the providers identified during her September 2016 Board hearing: Providence Hospital and Goodall Hospital.  

After securing any necessary authorization, obtain all identified treatment records.  Inform the appellant of any requested records that cannot be obtained, of the efforts made to obtain the records, and of further actions that will be taken.

2.  After the above development has been accomplished, arrange for the Veteran's claims file to be forwarded to an appropriate medical professional for a medical opinion.  

The VA medical opinion provider should opine as to:

Whether the Veteran's service-connected disability(ies) 
(residuals of compression fracture, first lumbar vertebra and 12th thoracic vertebra and residuals of a total left hip replacement) was either the (i) principal/primary (disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto) or (ii) contributory (contributed substantially or materially) cause of death.

The VA medical opinion provider should specifically consider the appellant's contention, during her September 2016 Board hearing, that the Veteran's service-connected back and left hip disabilities caused him to fall, which led to a subdermal hematoma, which necessitated surgery, which led to a stroke, and his subsequent death.  

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


